Citation Nr: 1042437	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on need 
for aid and attendance or due to being housebound.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had recognized guerrilla service from October 1, 
1943, to August 29, 1945.  He was born in 1925.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  The appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002); 38 C.F.R. § 20.900(c) (2010).

In a decision in May 2005, the Board granted an increase to 60 
percent in the rating for the Veteran's service-connected left 
forearm disability, and special monthly compensation (SMC) based 
on loss of use of the left hand.  

In a decision in June 2009, the Board denied entitlement to SMC 
based on need for aid and attendance or due to being housebound.  
At that time, the Veteran was represented by the Disabled 
American Veterans (DAV).

The Veteran initially filed a Motion for Reconsideration of the 
June 2009 decision; that request was withdrawn in December 2009.

The case was taken on appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum Decision in 
June 2010, the Court remanded the case for further action by the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

First, under 38 U.S.C.A. § 1114(l), special monthly compensation 
(as opposed to special monthly pension, which would be based on 
all disabilities rather than only those which are service 
connected) is payable if, as the result of service-connected 
disability, the Veteran has an anatomical loss or loss of use of 
both feet, or of one hand and one foot; has blindness in both 
eyes with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  Here, while he has loss of use of one hand, 
there is no evidence of any service-connected anatomical loss or 
loss of use of both feet or one hand and one foot, or of 
blindness or visual acuity of 5/200, to warrant further 
consideration of these conditions.

Need for aid and attendance means being so helpless as to require 
the regular aid and attendance of another person.  38 U.S.C.A. § 
3.350(b).  As it pertains to the present case, criteria for 
establishing such need include whether the Veteran is blind; is 
permanently bedridden; or is so helpless as to be in need of 
regular aid and attendance as determined under criteria 
enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 
3.352(a), the following factors will be accorded consideration in 
determining whether the Veteran is in need of regular aid and 
attendance of another person:

(1)  inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and 
presentable;

(2)  frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without 
such aid;

(3)  inability of the Veteran to feed himself 
because of the loss of coordination of upper 
extremities or because of extreme weakness;

(4)  inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the 
Veteran from the hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated 
in 38 C.F.R. § 3.352(a) be found to exist before a favorable 
rating may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in connection 
with his condition as a whole.  It is only necessary that the 
evidence establish that the Veteran is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 
224 (1996) (holding that at least one factor listed in section 
3.352(a) must be present for a grant of SMC based on need for aid 
and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether the Veteran is in 
need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice. 38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly compensation 
is payable if the Veteran has a single service-connected 
disability rated as 100 percent and -

(1)  has additional service-connected disability 
or disabilities independently ratable at 60 
percent, separate and distinct from the 100 
percent service-connected disability and 
involving different anatomical segments or bodily 
systems, or

(2)  is permanently housebound by reason of 
service- connected disability or disabilities.  
This requirement is met when the Veteran is 
substantially confined as a direct result of 
service-connected disabilities to his dwelling 
and the immediate premises or, if 
institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability 
or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C. 
1114(s); 38 C.F.R. § 3.350(i)(2).

Since the 2009 Board decision, additional private medical 
evidence has been submitted and is of record.

The Court remanded the case on the basis that the Board had 
failed to discuss the effect of the Veteran's service-connected 
disability independent of his non-service-connected disabilities, 
and its relationship to the requirements for SMC.   The Court 
noted that, while consideration had been given to certain medical 
evidence, the decision did not fully address the question of 
whether he was otherwise bedridden, under the SMC guidelines, 
notwithstanding his capacity to leave his home to report for VA 
examinations, etc.  The Court said that the evidence needs to be 
sufficiently developed as to address whether his left arm 
disability alone would be sufficient to render him bedridden or 
require regular aid and attendance of another person.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for an examination 
to determine the exact nature and extent of 
all of his disabilities, service-connected 
and non-service-connected, and the extent to 
which they affect his ability to function, 
including to leave his home, and otherwise as 
they affect his needs under the requirements 
for attendance by another person.  An attempt 
should be made to reconcile VA and private 
medical information now of record in that 
regard.

2.  Readjudicate the case, and if the 
decision remains unsatisfactory to the 
Veteran, provide an SSOC and give sufficient 
time for the Veteran and his lawyer to 
respond, and then return the case to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

